Order entered December 11, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01388-CV

                 DAVID JAMES ROBERT SNODGRASS, ET AL., Appellants

                                            V.

                        NH RESOURCES LLC, ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-14337

                                         ORDER
       We GRANT appellants’ December 9, 2015 unopposed motion for an extension of time to

file a brief. Appellants shall file a brief by DECEMBER 29, 2015. We caution appellants that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE